PER CURIAM.
This is an appeal from an order, which the complainant contends is a final decree, denying a motion to punish the defendant for contempt for an alleged violation of an injunction which enjoins the defendant from infringing the claims of complainant’s patent No. -825,856 for improvements in spark plugs. The defendant is not charged with making or selling the patented device but it is charged with contributory infringement in making and selling porcelain shells which can be used not only in connection with the complainant’s spark plug but also in connection with many other spark plugs dealt in extensively by those engaged in furnishing automobile supplies. The defendant asserts that the District Court was correct in denying thé motion for the following reasons: First. The decree appealed from is not final. Second. There is no pretense of direct infringement and the selling of the conical porcelains with the intent that they be used in the complainant’s spark plugs is not proven. Third. The evidence of infringing sales, upon which complainant relies, was obtained by letters induced by it which were answered by a typewriter in the defendant’s office without the .knowledge or consent of defendant. Fourth. The matter of which the complainant complains is too trivial to justify the drastic remedy which the complainant invokes.
We do not deem it necessary to enter upon an extended discussion of these questions or to decide them. It is enough that the complainant’s case is too doubtful, both on the facts and the law, to warrant the court in punishing the defendant for contempt.
The order appealed from is affirmed.